Per Curiam.

We think the Appellate Term correctly determined that defendant was not a service establishment within the exemption of clause (2) of subdivision (a) of section 13 of the Fair Labor Standards Act of 1938 (U. S. Code, tit. 29, § 213, subd. [a], cl. [2]) and was engaged in an occupation necessary to the production of goods for commerce within the meaning of subdivision (j) of section 3 of the Act (U. S. Code, tit. 29, § 203, subd. [j]).
Subdivision (b) of section 16 of the Act (U. S. Code, tit. 29, § 216, subd. [b]) provides that the court, in addition to any judgment awarded the employee, shall award a “ reasonable attorney’s fee to be paid by the defendant ”. In the Municipal Court plaintiff had judgment for $375.10 for unpaid overtime compensation of $187.56 plus liquidated damages of an equal amount, and his counsel was awarded $250. On appeal to the Appellate Term, an additional $150 counsel fee was allowed. Thus plaintiff’s attorney has already received $400 counsel, fees for procuring and sustaining a wage award of $375.10. Plaintiff’s counsel now asks for additional fees on this appeal.
What is a reasonable fee depends on all the facts and circumstances in each case. The result is “unquestionably, a very important” element in determining the value of an attorney’s services (Randall v. Packard, 142 N. Y. 47, 56). The courts should endeavor to keep attorney’s allowances within reasonable limits so as to maintain an even balance of justice.
On all the facts disclosed, we think plaintiff’s counsel has already received reasonable and adequate counsel fees for all services, including services on this appeal, and, accordingly, any additional fee is denied.
*987The determination of the Appellate Term should be affirmed, with costs and disbursements to plaintiff-respondent.
Martin, P. J., Townley, Glennon, Dore and Cohn, JJ., concur.
Determination of the Appellate Term unanimously affirmed, with costs and disbursements. [185 Misc. 123.]